DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-16 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al. (US 2019/0280532)

Re Claims 1 and 9; Matsuo discloses a system for wireless power transfer (WPT), (Fig. 13) comprising: a plurality of WPT transmission devices (14-1 to 14-n) distributed about a WPT environment, (Fig. 13)
the WPT transmission devices being configured to provide at least pairwise overlapping far-field omnidirectional radiative power transmission (par  0042, radio wave) coverage over the WPT environment; (Par 0141-2 Each of the transmission devices 1_1 to 1_n can form the directivity to the power reception terminal 3, and transmit the wireless signal. Each transmission device 1_x (x is an integer ranging from 1 to n) may assign weights to the multiple antennas 14_x (x is an integer ranging from 1 to n), and transmit the wireless signal through the beam having the directivity to the power reception terminal 3.)
at least one WPT receiver device (3) configured to wirelessly receive power transmitted by the plurality of WPT transmission devices, (Par 0141-0142)
the at least one WPT receiver device being arranged in the WPT environment at a fixed position relative to each of the plurality of WPT transmission devices; (Fig. 13 and Par 0141-0142, also the spec doesn’t disclose that the receiver is movable, thus its understood as a fixed location)
and 
a WPT transmit controller (1) coupled to the plurality of WPT transmission devices and configured to control WPT transmission properties of each of the plurality of WPT transmission devices so that the transmit power levels from the WPT transmission devices at the fixed position of each of the at least one WPT receiver device lie within a predetermined power level range.
 (Par 0057, According to an example of the selecting method, in a case where the determined number is one, the main transmitter 103 may be selected. In a case where the determined number is two or more, the main transmitter 103 may be selected with priority, and the remaining wireless transmitters may be selected from among the sub-transmitters 103_1 to 103n. Alternatively, the determined number of wireless transmitters can be arbitrarily selected from among the main transmitter 103 and the sub-transmitters 103_1 to 103n. The transmission powers of the main transmitter 103 and the sub-transmitters 103_1 to 103n may be the same. Alternatively, the powers may be different or be adjustable according to the wireless transmitters.
The aim of selecting the X number of transmitters is understood to provide the appropriate power levels from the WPT transmission devices to the device)
and a retransmission receiver (111_1) coupled to the WPT transmit controller (105_1), the retransmission receiver being configured to receive a transmit power level indication signal from the at least one WPT receiver device indicating a measured or detected received power level at the fixed position of the at least one WPT receiver device (0065, 0073-0076, 0093, 0096 etc).
wherein the WPT transmit controller is configured to adjust the WPT transmission properties of each of the plurality of WPT transmission devices based on the received transmit power level indication signal from the at least one WPT receiver device. (Par 0086-0090, 93)


Re Claims 2 and 10; Matsuo discloses wherein a minimum power level threshold of the predetermined power level range is determined by a minimum power level needed to sufficiently provide the at least one WPT receiver device with electric power. (Par 0057; selecting a single coil would provide a minimum power level threshold)

Re Claims 3 and 11; Matsuo discloses wherein a maximum power level threshold of the predetermined power level range is determined by a maximum power level supported by the power supply specifications of the at least one WPT receiver device. (Par 0057; selecting the maximum number of coils would provide a minimum power level threshold)

Re Claims 4 and 12; Matsuo discloses wherein each of the plurality of WPT transmission devices is configured to perform radiative radio frequency (RF) WPT. (Fig. 13)


Re Claims 6 and 14; Matsuo discloses wherein the retransmission receiver includes a receive antenna configured to receive the transmit power level indication signal from the at least one WPT receiver device wirelessly. (Fig. 13, also see par 0083-85)

Re Claims 7 and 15; Matsuo discloses wherein the WPT transmit controller (1) is configured to adjust the WPT transmission properties of each of the plurality of WPT transmission devices based on the received transmit power level indication signal from the at least one WPT receiver device. (Par 0093 In a case where the transmission power is adjustable, a designation of the transmission power value may be included in the power feeding instruction signal.)

Re Claims 8 and 16; Matsuo discloses wherein the WPT transmission properties controlled by WPT transmit controller include one or more of individual phases of the radiated sinusoidal or multi-tone output signals of the WPT transmission devices, timing of the transmission during on/off time in duty-cycle operation of the WPT transmission devices, frequency spacing for spread-spectrum emission of the WPT transmission devices and variation of modulation schemes of the RF transmission of the WPT transmission devices. (Par 0058-59)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo 

Re Claims 27 and 28; Matsuo discloses a wireless power transmission as discussed above
Matsuo does not disclose an aircraft comprising a system according to claim 1 and wherein the WPT receiver device(s) is/are sensors of a wireless aircraft network.
However, placing the system of Matsuo in the aircraft was known and it would have been obvious to have placed the components of Matsuo into an aircraft in order to operate the aircraft effectively. 

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. 
Applicant argues Matsuo is not equivalent to the claimed systems and method. 
In particular, With respect to claims 1 and 9, the Examiner contends that Matsuo discloses a system and method for wireless power transfer comprising a plurality of WPT transmission devices (antennas 14_1 to 14_n) distributed about a WPT environment, the WPT transmission devices being configured to provide at least pairwise overlapping power transmission coverage over the WPT environment; at least one WPT receiver device (power reception terminal 3) configured to wirelessly receive power transmitted by the plurality of WPT transmission devices, the at least one WPT receiver device being arranged in the WPT environment at a fixed position relative to each of the plurality of WPT transmission devices; a WPT transmit controller (base station 1) coupled to the plurality of WPT transmission devices and configured to control WPT transmission properties of each of the plurality of WPT transmission devices so that the transmit power levels from the WPT transmission devices at the fixed position of each of the at least one WPT receiver device lie within a predetermined power level range; and a retransmission receiver (BLE communicator 111_1) coupled to the WPT transmit controller (controller 105_1), the retransmission receiver being configured to receive a transmit power level indication signal from the at least one WPT receiver device indicating a measured or detected received power level at the fixed position of the at  
least one WPT receiver device. Contrary to this position presented by the Examiner, however, it is respectfully submitted that the system of Matsuo is not equivalent to the claimed systems and methods. 
Contrary to the position presented by the Examiner, it is respectfully submitted that the BLE communicator 111_1 of Matsuo is not equivalent to the claimed retransmission receiver. As discussed previously, the control of the present wireless power transfer system can be centralized in the WPT transmit controller, and the WPT transmit controller can thereby be configured to communicate directly with the WPT receiver to receive feedback regarding the measured or detected received power level at the position of the at least one WPT receiver device. 
Regarding these features, the Examiner identifies base station 1 of Matsuo as being equivalent to the WPT transmit controller with respect to controlling WPT transmission properties of each of the plurality of WPT transmission devices, but the Examiner identifies controller 105_1 of Matsuo as being equivalent to the WPT transmit controller with respect to communication with a retransmission receiver (BLE communicator 111_1). In this regard, the Examiner does not identify a WPT transmit controller that is both in communication with each of the plurality of WPT transmission devices and in communication with a retransmission receiver for receiving feedback from the at least one WPT receiver device. In contrast, it is respectfully submitted that the recitation of the WPT transmit controller as being coupled both to the plurality of WPT transmission devices and to the retransmission receiver conveys the central control function of the WPT transmit controller both to control WPT transmission properties of each of the plurality of WPT transmission devices and to be responsive to a transmit power level indication signal from the at least one WPT receiver device. 
However, the examiner respectfully disagrees. Matsuo discloses [0131] As with the first embodiment, the controller 105 of the base station 1 selects the wireless transmitters to be used for power feeding from among the wireless transmitters 103 and 103_1 to 103_n, and the wireless signal is transmitted using the selected wireless transmitters.
[0132] The controller 105 uses the wireless transmitters that are not used for power feeding among the wireless transmitters 103 and 103_1 to 103_n to communicate with the wireless communication terminal 2 in parallel to power feeding through the wireless transmitters selected above.
Thus, Matsuo discloses the applicants claims and amendment. 

In addition, it is respectfully submitted that the WPT transmission properties of the claimed system are different than those that are controlled by the system of Matsuo. In particular, Matsuo is directed to systems and methods for performing wireless power feeding through a beam of radio waves having directivity formed toward the power reception terminal 3, such as by adjusting weights set for an arrangement of antennas 14 or by using a phased array antenna (See, e.g., Matsuo, paragraphs [0042], [0125], and [0140]-[0141]) 
In contrast, the claimed systems and methods can involve the use of far-field WPT based on omnidirectionally emitted electromagnetic radiation (e.g., radiative radio frequency (RF) WPT). Although such systems may be less efficient than directed radiative power transfer, the present systems and methods have been developed in which the use of omnidirectional radiative power transmission is sufficiently efficient in the environments in which the technology is applied. To more clearly recite this configuration, claims 1 and 9 are each further amended as indicated above to recite that the WPT transmission devices are configured to provide at least pairwise overlapping far-field omnidirectional radiative power transmission coverage over the WPT environment. Support for this feature can be found in the specification as originally filed, for example at page 16, lines 4-11. Because of the different power transmission mechanism, it is respectfully submitted that the "WPT transmission properties" disclosed by Matsuo (e.g., related to orienting the directionality of the one or more beams) are not equivalent to the WPT transmission properties recited by the present claims (e.g., related to controlling plural omnidirectional radiation sources based on relative power needs within the WPT environment). 

However, the examiner respectfully disagrees, Radio wave is equivalent to radio frequency. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
11/29/2022
Primary Examiner, Art Unit 2836